Citation Nr: 0521821	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for lumbar spine post-traumatic arthritis 
has been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1966 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied service connection 
for lumbar spine post-traumatic arthritis on the grounds that 
new and material evidence to reopen the claim had not been 
received.  A Notice of Disagreement was received in July 
2002, and a Statement of the Case (SOC) was issued in 
December 2002.  A Substantive Appeals was received in January 
2003.

In April 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in March 
2005, reflecting the RO's continued denial of service 
connection.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In a statement received in June 2005, the veteran requested a 
Board hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO, via the AMC, for the 
following action:

The RO should schedule, in accordance 
with the veteran's request, a Travel 
Board hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims file 
should be transferred back to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


